Citation Nr: 1449505	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  11-18 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for eye/vision disorder.

2.  Entitlement to service connection for a gastroesophageal reflux disease (GERD).

3.  Entitlement to service connection for stomach/bowel disorder, to include as due to an undiagnosed illness or other qualifying, chronic disability pursuant to 38 U.S.C.A. § 1117.

4.  Entitlement to an initial rating in excess of 10 percent for residuals of right thumb injury with degenerative joint disease first MCP joint.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from June 1972 to December 1972 and on active duty from March 1977 to June 1994. 

The matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida. 

By rating decision in May 2011, the RO increased the right thumb disability rating to 10 percent, effective December 26, 2007, the date of claim.  However, where there is no clearly expressed intent to limit the appeal to entitlement to a specified disability rating, the RO and Board are required to consider entitlement to all available ratings for that condition.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  The issue therefore remains in appellate status. 

In October 2011, the Veteran testified at a RO hearing before a Decision Review Officer (DRO).  A transcript of the hearing is associated with the claims file.  

In March 2014, the Board remanded the issues on appeal for further development.  The case has now been returned for appellate review.  

As a final preliminary matter, the Board notes that this appeal was processed using the Veterans Benefit Management System (VBMS) and Virtual VA paperless claims processing systems.  

The issue of entitlement to service connection for eye/vision disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the course of the appeal, the Veteran's residuals of right thumb injury has been manifested by limitation of motion with less than two inches between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.

2.  The Veteran's stomach/bowel symptoms have been attributed to known clinical diagnoses. 

3.  GERD and any other diagnosed stomach/bowel disability are not shown to be causally or etiologically related to any disease, injury, or incident in service, to include exposure to environmental hazards in the Southwest Asia theatre of operations.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for residuals of right thumb injury have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5228 (2014).

2.  The criteria for service connection for GERD and any other stomach/bowel disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

With respect to the issue of a higher initial rating for the right thumb disability, the Veteran's claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

With respect to the remaining issues decided herein, the Veteran was sent a letter in February 2008 that fully addressed all notice elements and was sent prior to the initial rating decision in this matter.  The letter provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, post-service reports of private and VA treatment and VA examination reports.  The RO has requested all private treatment records identified by the Veteran in association with this claiming and either received such records or a negative response.  Moreover, the Veteran's statements in support of the claim, as well as his RO hearing testimony, are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record.  Nevertheless, these records are silent with respect to any outstanding medical evidence.  

In the instant case, service treatment records from the Veteran's earlier period of service with the United States Marine Corps are unavailable for review.  There is a heightened obligation for VA to explain findings and to carefully consider the benefit-of-the-doubt rule in cases where records are presumed to have been destroyed while in custody of the government.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  Requests for additional service department records and evidence from the Veteran to assist in reconstruction of the records have been made, but were unsuccessful.  The RO outlined its attempts to obtain these records in a January 2009 Formal Finding of Unavailability of Service Treatment Records.  Moreover, a January 2009 letter shows that the Veteran was informed that these records were unavailable and requested that he submit any records in his possession.  Thus, the Board finds that the RO has met its heightened duty to assist in the instant case.  

Additionally, the Veteran was afforded VA examinations in March 2009 and July 2014 to address the severity of the Veteran's service-connected right thumb and offer etiological opinions with respect to the issues pertaining to GERD and the stomach/bowel.  The Board finds that the examinations with opinions are adequate because, as shown below, it was based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and provide sufficient medical opinions with rationales so as to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  

Additionally, in October 2011, the Veteran was provided an opportunity to set forth his contentions during the hearing before the DRO.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the DRO or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the October 2011 hearing, the DRO enumerated the issues on appeal. Also, information was solicited regarding the Veteran's in-service experiences he alleges resulted in his GERD and any other stomach/bowel disorder, the type and onset of symptoms, and his contention that his military service caused his disorder. Likewise, testimony regarding the nature and severity of the Veteran's right thumb was solicited, to include the type and frequency of the symptoms he experiences as a result of such disability.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the DRO and complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

In sum, the Board finds that all reasonable efforts have been undertaken by VA with respect to the instant appeal, and no further development is required under these circumstances.  For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Finally, with respect to the issues decided herein, the Board finds that there was substantial compliance with the March 2014 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

In particular, the Board in March 2014 directed the AOJ to send VCAA notice providing the information and evidence necessary to establish service connection for a stomach/bowel disorder as due to an undiagnosed illness or other qualifying, chronic disability pursuant to 38 U.S.C.A.  § 1117.  Further, the AOJ was directed to contact the Veteran to identify all VA and non-VA providers who had treated him for his disabilities on appeal.  In particular, the AOJ was to request an authorization to obtain medical records from Gary E. Winchester, M.D. from March 2008 to the present and obtain VA treatment records dated from February 2009 to the present.  The AOJ was also directed to obtain the Veteran's service personnel records.  In April 2014, the AOJ sent a letter to the Veteran in compliance with these requests.  Moreover, additional VA treatment records and service personnel records were obtained.  However, the Veteran did not submit any further information or authorizations to obtain any additional private treatment records.  

Further, the AOJ was also directed to schedule the Veteran for VA examinations.  As noted above, the Veteran was afforded VA examinations in July 2014 that are adequate for appellate review.  Accordingly, the Board finds that there has been substantial compliance with the March 2014 Board remand directives and, therefore, no further remand is necessary.  See Stegall, supra; D'Aries, 22 Vet. App. at 104 (2008).

II.  Initial Higher Rating for Residuals of Right Thumb Injury

The Veteran is seeking a higher initial rating for residuals of right thumb injury.  Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran's right thumb disability is currently evaluated as 10 percent disabling based on limitation of motion of the thumb, using Diagnostic Code 5228.  See 38 C.F.R. § 4.71a, Diagnostic Code 5228 (2014).  Under that Diagnostic Code, the highest disability rating available, 20 percent, is warranted with a gap of more than two inches (5.1 centimeters) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.   Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

The Veteran filed his claim for service connection in December 2007.  He was afforded a VA examination in March 2009.  The Veteran reported that he experienced pain down to the wrist if he bumped the first metacarpophalangeal joint or the first metacarpal bone into anything.  The Veteran indicated that he was right-handed and experienced weakness, stiffness and loss of dexterity in the right hand.  On physical examination of the right hand, he had tenderness to palpation of the metacarpal as well as the first metacarpophalangeal joint on the right head.  There was no evidence of ankylosis.  The thumb at the metacarpophalangeal joint showed flexion from zero to 20 degrees active and passive with pain throughout.  He had mild decreased grip strength secondary to pain in the thumb compared to 5/5 on the left.  Repetitive testing was unchanged.  An x-ray of the right hand showed degenerative joint disease of the first metacarpophalangeal joint.  The diagnosis was the same.  

At the RO hearing, the Veteran testified that his right thumb disability had increased in severity since the last examination.  Moreover, he reported that he now had a bony growth that was painful.  As such, the Board remanded this issue for another VA examination to address the current severity.

In July 2014, the Veteran was afforded another VA examination.  The electronic record was reviewed.  The Veteran reported that his thumb had gotten progressively worse.  It was sensitive to the touch.  If he bumped it, he had to use the other hand while working.  If he hit it just right, it swelled.  He also reported that it was getting bigger.  He currently did some mechanic work, but had to use a cutting torch with his left hand.  He also said he could not pull things with his right hand.  

The examiner observed the previous March 2009 x-ray.  He noted that the Veteran was right hand dominant.  The Veteran did not report any flare-ups.  There was also no limitation of motion or painful motion of the fingers or thumb.  The Veteran was able to perform repetitive testing.  There was no additional limitation for any fingers following repetitive testing.  Moreover, there was no gap between thumb pad and the fingers post-test.  There was also no gap between any fingertips and the proximal transverse crease of the palm in attempting to touch the palm with the fingertips.  In sum, while the Veteran did have functional loss or impairment, he did not have any additional limitations following repetitive testing.  Examination of the right thumb revealed weakened movement and deformity.  

There was no tenderness or pain on palpation.  Muscle strength was 5/5 and there was no ankylosis.  The examiner observed that as reported by the Veteran, his right thumb disability did impact his ability to work because if he bumped it, it was sore for the rest of the day.  However, the examiner observed that the Veteran's subjective complaints at the examination appeared out of proportion to objective findings on examination and within the medical record.  In this regard, the examiner noted that multiple medical record entries since 2002 are silent with respect to the right thumb and complete physical examinations are normal.  The examiner did observe that there was mild asymmetry in appearance in that the bony base of the right thumb was more prominent than the left, which was consistent with typical degenerative change.  There was no current fracture, loose body/separate piece of bone, palpable tenderness or signs of osteomyelitis.  On examination, the area was not tender, hot, or boggy.  There were no signs of effusion or synovitis.  Despite mildly prominent appearance of right 1st MCP, there was no measurable asymmetry of this region between right and left.  Range of motion in both right and left thumbs was similar.  

However, pincer strength was slightly less in the right thumb/index than the left.  There was no palmar atrophy and measurement of right palm was greater than left as expected for dominant hand, which went against Veteran's claim that he was frequently unable to use right hand.  On examination, there was no limitation of motion or gap.  The thumb was able to oppose the fingers without a gap.  There was no objective evidence of painful motion, weakened movement, excess fatigability or incoordination.  Grip strength was not diminished.  However, the examiner indicated that it was impossible to state whether pain, weakness, fatigability or incoordination could significantly limit functional ability during flare-ups or when joint was used repeatedly over a period of time.  The diagnosis remained the same.  

After a review of the evidence, the Board finds that an initial disability rating in excess of 10 percent is not warranted.  None of the lay or medical evidence indicates that the amount of right thumb limitation of motion required for a 20 percent rating has been present at any time during the course of the appeal.  Even accounting for repetitive use, during the most recent VA examination, there was no limitation of motion or gap between the thumb and opposing fingers.  In sum, the thumb was able to oppose the fingers without a gap.  While the above evidence certainly indicates that the Veteran had some limitation of right thumb motion during this period, such is contemplated in the 10 percent rating currently assigned.  See 38 C.F.R. § 4.71a, Diagnostic Code 5228 (10 percent rating contemplates a gap of one to two inches between the thumb pad and the fingers, with the thumb attempting to oppose the fingers).  

The Veteran has reported chronic pain and thus, the Board recognizes the application of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, supra, and Mitchell, supra.  However, a higher compensation is not warranted under these provisions because there is no persuasive evidence of additional functional loss due to pain, weakness, fatigue, or incoordination which would limit motion to such a degree so as to warrant a rating in excess of the 10 percent.  At the July 2014 VA examination, no painful motion was observed.  Moreover, no additional restrictions were found following repetitive use.  Although the examiner indicated that it would only be speculative to report additional range of motion loss and whether pain, fatigability, or incoordination could significantly limit functional ability during flare-ups, or when the joint is used repeatedly over a period of time, the examination report clearly shows that the Veteran did not report any flare-ups and there was no change in range of motion following repetitive use. As such, given the lack of any such findings, the basis as to why examiner was unable to provide such opinion is clear.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  In sum, there is no evidence that flare-ups result in loss of range of motion meeting the criteria for a rating in excess of 10 percent.  

Again, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, does not itself constitute functional loss.  Mitchell, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 11; see 38 C.F.R. § 4.40.  In this case, it does not.  Therefore, a rating in excess of 10 percent is not warranted based on limitation of motion.

The Board has considered whether a higher or separate rating could be assigned under different diagnostic codes, but finds that such is not appropriate in this case. As there is some right thumb motion and the examiner in July 2014 specifically noted that there was no ankylosis of the right thumb, a rating based on ankylosis is not appropriate.  See 38 C.F.R. § 4.71a, Diagnostic Code 5224 (2014).  Rating under the relevant diagnostic code for arthritis would also not result in a higher rating as involvement of 2 or more major joints or 2 or more minor joint groups is required for a rating in excess of 10 percent. 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2014).

The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  In this regard, he is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay evidence has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected right thumb disability; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted.  

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected right thumb disability with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  In this regard, the Veteran's 10 percent rating contemplates the functional limitations caused by such disability for the period on appeal.  In sum, the Veteran's symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to a right thumb disability provide disability ratings on the basis of limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5224 and 5228 (providing ratings on the basis of ankylosis and limitation of motion).  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Further, the Board notes that, pursuant to Johnson v. McDonald, 2014-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, as the appeal does not involve evaluation of multiple service-connected disabilities, further discuss of Johnson is not necessary.  

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  In this regard, there is nothing exceptional or unusual about the Veteran's right thumb disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  Accordingly, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

Moreover, the Court has held that a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if the disability upon which entitlement to TDIU is based has already been found to be service-connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  However, in the instant case, the Veteran has not asserted, nor has the evidence shown, that his service-connected right thumb disability rendered him unable to obtain substantially gainful employment.  In fact, although the Veteran has asserted that his right thumb disability impacted his ability to perform his job especially if he "bumped" it, the evidence shows that the Veteran is still employed.  Accordingly, there is no need for further analysis with respect to this matter.  

In sum, Board finds that the preponderance of the evidence is against a higher initial rating for the Veteran's service-connected right thumb disability; as such, the benefit of the doubt doctrine is not applicable and the claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

III.  Service Connection for GERD and Stomach/Bowel Disorder

The Veteran is also seeking service connection for a stomach/bowel disorder as well as GERD.  He has claimed that he experienced stomach/bowel issues in service as well as acid reflux that have continued to the present.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.  § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).  In the instant case, chronic gastrointestinal disorders, such as the ones on appeal, are not disabilities enumerated under 38 C.F.R. § 3.309(a).  

In the alternative, the Veteran's has also asserted that his stomach/bowel disorder was due to an undiagnosed illness or other qualifying, chronic disability, pursuant to 38 U.S.C.A. § 1117.  As noted in the prior Board remand, the Veteran had service in the Southwest Asia theatre of operations and, in turn, is considered a Persian Gulf War veteran pursuant to 38 C.F.R.  § 3.317.  Service connection may be established on a presumptive basis for a Persian Gulf veteran who exhibits objective indications of chronic disability resulting from undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R.  § 3.317(a)(1) (VA has issued an interim final rule extending this date to December 31, 2016.  

A "qualifying chronic disability" for purposes of 38 U.S.C.A. § 1117 is a chronic disability resulting from (A) an undiagnosed illness, (B) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome (CFS), fibromyalgia, or irritable bowel syndrome (IBS)) that is defined by a cluster of signs or symptoms, or (C), any diagnosed illness that the Secretary determines in regulation prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i)(B). 

Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to a physician, and other, non-medical indicators that are capable of independent verification.  To fulfill the requirement of chronicity, the illness must have persisted for a period of six months.  38 C.F.R. § 3.317(a)(2), (3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain;(6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service treatment records from September 1991 to October 1991 showed that the Veteran complained of abdomen, pain, vomiting and constipation.  Initially, it appeared that the initial diagnosis was a large gut obstruction; however, the final diagnosis was constipation.  Further, a December 1991 record showed a history of heartburn.  Moreover, a November 1993 service examination prior to retirement also showed a history of occasional indigestion, not considered disabling.  However, the abdomen and viscera were clinically evaluated as normal.  The examiner was silent with respect to any findings of a chronic disability.  In his contemporaneous medical history, the Veteran expressly denied frequent indigestion.  Although he did report stomach, liver or intestinal trouble, it was noted that this was referring to the bowel blockage in 1991.  It was also noted that he occasionally took Rolaids for acid indigestion, which took care of the problem.  

The first post-service medical evidence of GERD was a January 2001 VA treatment record, seven years after the Veteran's discharge from service, which noted mild symptoms of reflux, particularly at night.  Nevertheless, the first post-service evidence that the Veteran had GERD and/or another stomach/bowel disorder related to service was when he filed his current claim for service connection in December 2007, approximately 13 years after his discharge.

Post-service treatment records include private treatment records from Dr. Winchester dating from January 2002.  Clinical records from 2002 through 2005 are silent with respect to gastrointestinal issues.  Importantly, a February 2005 physical examination by Dr. Winchester was completely silent with respect to any gastrointestinal issues.   

Approximately in May 2006, the Veteran was diagnosed with colon cancer following a routine screening colonoscopy.  It was noted that he was asymptomatic prior to his colonoscopy.  Diagnoses of diverticulosis and hemorrhoids were also made at that time.  It was also observed that heartburn was present.  Private treatment records in November 2006 showed complaints of indigestion and constipation and the assessment was acid reflux.  In December 2006, it was observed that the Veteran was using over the counter medications and was asymptomatic.  Follow up treatment records continued to show acid reflux.  

Further, an October 2011 letter from Gary E. Winchester, M.D. indicated that the Veteran had been prescribed medication for acid reflux in November 2006.  However, he noted that the Veteran had been taking over the counter medications for several years for acid reflux before being prescribed medication.  

In support of his claim, the Veteran submitted a statement from his wife dated in February 2009.  She indicated that the Veteran now struggled with intestinal disorders.  He had difficulty eating basic foods and often experienced irritable bowels.  She was convinced that the Veteran was exposed to something while stationed in the Southwest Asia theatre of operations.  

The Veteran was afforded a VA examination in March 2009.  The examiner found that the Veteran's colon cancer, diverticulitis and hemorrhoids were not related to the incident of constipation in service given no recurrence or continuity of symptoms during service or after separation.  Moreover, the examiner also found no current evidence of GERD.  

At the RO hearing, the Veteran described the incident of intestinal blockage while in the Persian Gulf after taking an anti-diarrheal pill daily.  He testified that he had experienced ongoing symptoms related to GERD as well as other stomach and bowel problems since service.  He also alleged that his current symptoms were due to an undiagnosed illness from his service in the Southwest Asia theatre of operations. 

Subsequently, a private November 2014 upper gastrointestinal endoscopy showed hiatal hernia, irregular z-line and chronic gastritis.  There were no gross lesions in the duodenum.  A follow up record showed that the Veteran had chronic GERD. 

Previously, the Board found the March 2009 VA examination to be insufficient given that the examiner did not appear to consider the post service treatment records showing complaints of constipation as well as the Veteran's lay assertions of pertinent symptoms since service or private treatment records clearly showing findings of acid reflux.  Thus, the Board remanded these matters for another VA examination.  

The Veteran was afforded another VA examination in July 2014.  The Veteran's electronic records were reviewed.  The Veteran reported that he began having acid reflux while stationed in the Persian Gulf in 1991-92.  He also had intestinal bowel blockage and he had to take enemas.  He indicated that ever since that time, he had problems with having to go to the bathroom six to seven times a day.  He essentially reported experiencing diarrhea and acid reflux since his service in the Persian Gulf.  After service, he had a colonoscopy around age 50 due to his problems, and a cancerous polyp was found that was surgically removed.  He still complained of diarrhea since the surgery.  He also reiterated that severe reflux symptoms had been ongoing ever since the Persian Gulf.  The examiner observed that the Veteran initially reported having a colonoscopy in 2005-06 for his gastrointestinal symptoms, but then admitted it was due to his age.    

The examiner thoroughly summarized the evidence of record.  He outlined the Veteran's in-service treatment records, including the October 1991 incident of constipation.  He also summarized the Veteran's post-service treatment records and observed that in July 2001, the Veteran reported mild symptoms of reflux particularly at night.  He further outlined the Veteran's RO hearing testimony.  

After examining the Veteran, the examiner observed that the Veteran had an acute and transitory large gut obstruction/constipation in 1991 that resolved prior to separation with no residuals.  He also had a history of cancerous polyp-fully resected in 2006 that was not due to the incident in 1991.  There were also incidental findings of hemorrhoids and diverticulosis.  Again, these disabilities were not due to the incident in 1991.  The examiner also observed possible GERD, which was not due to the incident in 1991.  He further indicated that GERD was a clinical diagnosis that relied on reliable history of symptoms.  However, the examiner noted that the Veteran's supplied history was not considered reliable.  He also diagnosed a hiatal hernia and mild gastritis that was also not due to the 1991 incident or military service as these were diagnosed nearly 20 years after service.  He also observed that there was a subjective report of frequent loose stools without objective evidence and lactose intolerance per Veteran.  Again, these reported symptoms were not due to the in-service 1991 incident.  

The examiner opined that the Veteran possible GERD was less likely as not had its onset or was otherwise medically related to service.  The examiner rationalized that based on the medical literature, clinical experience, medical record review and evaluation of the Veteran, there was no objective evidence of GERD during service or within two years of active duty.  The examiner noted that the October 1991 entry indicating "developing heartburn" was made during Veteran's treatment for large gut fecal obstruction which per the Veteran had its onset after he was administered an anti-diarrheal agent.  This incident does not substantiate a chronic condition of GERD.  Acute heartburn or indigestion is common in this clinical setting.  Regurgitation triggered by severe constipation/impaction/obstruction would be expected to contain acid and yield symptoms such as heartburn and acid indigestion.  This acute and transitory episode of reflux-type symptoms with a well-described inciting event is not evidence of a chronic GERD condition and would not cause a chronic condition.  

The examiner also noted that service treatment records are silent for any sequelae related to the October 1991 acute and transitory events.  There was no objective evidence of any chronic gastrointestinal condition found in the service treatment records.  Multiple service treatment records from October 1991 through separation document the absence of chronic gastrointestinal symptoms or condition.  The examiner observed that in the November 1993 Report of Medical History, the Veteran denied frequent indigestion.  The next documentation regarding possible reflux symptomatology is per a 2001 VA treatment record, eight years post military.  Moreover, the pharmacy report shows that the Veteran never refilled the acid lowering medication prescribed at that time.  Multiple VA and private medical treatment records from 2001 to 2006 document the absence of any gastrointestinal symptoms, to include a 2005 complete history and physical and May 2006 records leading to the incidental findings of a cancerous colon polyp.  A November 2006 treatment records documented a two to three week history of indigestion and constipation for which Prevacid samples were given.  The examiner continued to summarize follow up treatment records.  

The examiner observed that the Veteran's subjective complaints during the examination appeared out of proportion to objective finding on examination and within the medical record.  The Veteran adamantly claims that he has suffered from these symptoms since 1991; however, multiple medical treatment records are silent for and/or document the absence of the signs or symptoms currently described by the Veteran.  Treatment records support a history of intermittent gastrointestinal symptomatology rather than the presence of a chronic functional disability of GERD.  Intermittent reflux/indigestion/dyspepsia/heartburn is common in the general population and does not substantiate the presence of a chronic condition.  The service treatment records and post service treatment records clearly document the absence of any chronic gastrointestinal conditions prior to May 2006, over 12 years after military service.  

The examiner continued that a nexus cannot be made between any GERD condition and military service, to include service or potential exposures in Southwest Asia.  Medical literature does not support potential Gulf War exposures as a cause for GERD and GERD is not a presumptive Gulf War condition.  The Veteran also observed that the Veteran had gained more than 20 pounds since service and was in the "obese" range.  Weight gain/obesity was an established etiological factor for GERD.  According to Up-to-Date, the examiner observed that studies document a significant correlation of body mass index and waist circumference with intragastric pressure and the gastroesophageal pressure gradient.  

The examiner concluded that there are no objectively demonstrated symptoms that are not attributable to a known clinical diagnosis.  The examiner observed that the medical treatment records entries are silent for and/or document the absence of the signs/symptoms of frequent bouts of diarrhea described by the Veteran at this examination, but even if the Veteran's reports were taken as credible, the Veteran's described lower intestinal symptoms do not meet the established criteria for irritable bowel syndrome.  None of the Veteran's claimed symptoms constitute a medical unexplained chronic multi-symptoms illness.  The Veteran has no presumptive Gulf War conditions.  The examiner determined that the Veteran's diagnosed conditions were not etiologically related to the Veteran's service, to include service in the Southwest Asia theatre of operations.  There was no objective evidence of these conditions during or within two years of service.  Medical literature also does not support potential exposures in Southwest Asia as cause for any of these conditions.  None of these conditions are presumptive Gulf War conditions.  

Again, the VA examiner considered the Veteran's claims file and medical history in the report.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  Additionally, the VA examiner provided an etiological opinion, complete with the rationale described above.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Consequently, the Board assigns great probative value to the VA examiner's opinion.

Initially, the medical evidence shows that Veteran's stomach/bowel symptoms have been attributed to numerous known clinical diagnoses; therefore, service connection for any such disability under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 is not permitted as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  As such, the Board must consider if service connection may be granted on a direct basis.

Based on the evidence of record, the Board finds that service connection for a stomach/bowel disorder, including GERD, is not warranted.  While service treatment records do document complaints pertaining to constipation and a notation of occasional indigestion, as observed by the most recent VA examiner, they are silent with respect to any findings of a chronic disability.  Again, the Veteran's November 1993 service examination prior to retirement was silent with respect to any such findings.  Moreover, in his contemporaneous medical history, the Veteran expressly denied frequent indigestion.  Although did report stomach trouble, this history was attributed to the 1991 incident documented in the service treatment records, which the VA examiner clearly found was acute and transitory and did not lead to a chronic disability.  Further, there is no competent medical evidence linking any current stomach/bowel disorders, including GERD, to service.  The highly probative July 2011 VA examination with opinion clearly found that any current stomach disorders, including GERD, were not related to the Veteran's service, to include his service in the Gulf War.  There is no competent medical evidence of record to refute this opinion.  

The Veteran and his wife may believe that his current stomach problems are related to his active service.  In this regard, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a layperson may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran and his spouse are not competent to address etiology in the present case.

While the file lacks competent evidence relating any current stomach/bowel disorder to active service, the Board notes that although the Veteran's diagnosed disorders are not one of the diseases enumerated under 38 C.F.R. § 3.309 for purposes of establish service connection, the Veteran is still competent to continuity of symptomatology.  See Walker, cited above.  On this point, the Board finds it significant that the first post service medical evidence of any stomach/bowel disorder, including GERD is many years after service, so there is no supporting medical evidence of a continuity of pertinent symptomatology.  In this regard, a lengthy period without evidence of treatment may also be viewed as evidence weighing against the Veteran's claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed.Cir. 2000).  

The Board acknowledges that the absence of contemporaneous medical evidence does not in itself preclude a grant of service connection.  Buchanan v. Nicholson, 451 F.3d 1331  (Fed. Cir. 2006).  Indeed, the Veteran's own statements that his lay-observable symptomatology has been continuous can overcome an absence of medical evidence showing such continuity.  Nevertheless, in this case, the Board finds that the Veteran's statements of pertinent symptomatology since service to not be credible.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  In the instant case, the Board finds that such statements are not credible as they are outweighed by the remainder of the evidence of record and were made under circumstances indicating bias or interest.  

Importantly, the first post service medical evidence of any GERD or any other stomach/bowel disorder is many years after service.  If the Veteran had experienced such extreme symptoms as he has reported, it would be reasonable to assume that he would have required treatment sooner.  However, the Veteran has denied seeking any treatment for many years; rather relying on over the counter medications.  Moreover, post service private treatment records are silent with respect to any complaints of such symptoms dating back to service.  Again, it would be reasonable to assume that the Veteran would have reported such history during the course of seeking treatment if that had been the case.   Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); See Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  

In fact, the first indication that the Veteran had a stomach/bowel disorder, including GERD, related to service was when he filed his current claim in December 2007, approximately 13 years after his discharge from service.  Therefore, the Veteran's current statements, made in connection with his pending claim for VA benefits, that he has experienced continuous symptoms since service are inconsistent with the contemporaneous evidence and, in turn, have no probative value.  Accordingly, while his contentions have been carefully considered, neither these contentions nor the clinical record establish a continuity of symptomatology.  As such, his statements are outweighed by the more probative VA examination with opinion.  

In conclusion, a preponderance of the evidence is against the Veteran's claim for service connection for GERD as well as any other diagnosed stomach/bowel disorder.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

An initial rating in excess of 10 percent for residuals of right thumb injury with degenerative joint disease first MCP joint, is denied.

Service connection for GERD and stomach/bowel disability is denied.  


REMAND

Although the Board regrets the additional delay, a remand is necessary with respect to the remaining issue on appeal to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014).

The Veteran is seeking service connection for an eye/vision disorder.  As noted in the prior remand, an April 2012 rating decision shows that a VA Disability Benefits Questionnaire (DBQ) was completed in March 2012 with respect to the Veteran eyes.  As this DBQ was pertinent to the issue on appeal, the Board directed the AOJ to obtain this document as well as any other outstanding documents.  Although additional VA treatment records were obtained, these records indicate that a VA examination was done on March 2012, but the report is not included in the records.  In sum, a review of Virtual VA and VBMS shows that this March 12 DBQ has still not been associated with the Veteran's current claims records.  Thus, in order to comply with the Board's March 2014 remand, the AOJ must take additional action and obtain this document.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Associate any temporary files with the record, to specifically the March 2012 eye DBQ.  If any records cannot be obtained after reasonable efforts have been made, such should be documented in the record.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Thereafter, the remaining issue on appeal should be readjudicated.  If the full benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


